DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 11 and 12 are objected to because of the following informalities:  
In claim 11, lines 21-22; the phrase “the swirling area…….the swirling current” should be changed to -- a swirling area…….a swirling current-- for proper antecedent basis. 
In claim 12, line 10; the phrase “which the inlet pipe” should be changed to --an inlet pipe-- for proper antecedent basis
Appropriate correction is required.

Claim Rejections - 35 USC § 103
2.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoshima et al. (U.S. PG Pub No.: 2009/0133435 A1), hereinafter referred to as Toyoshima et al. ‘435, in view of Uki et al. (Design of Gas-Liquid Separator for Complete Degasing Publication), hereinafter referred to as Uki et al.; further in view of McAllister et al. (U.S. PG Pub No.: 2001/0032478 A1), hereinafter referred to as McAllister et al. ‘478. 

Regarding claim 1, Toyoshima et al. ‘435 disclose a gas-liquid separator (8) comprising: a sealed container formed by a main body portion (MB) having a cylindrical shape, a top portion (TP) covering an upper end side (UES) of the main body portion, and a bottom portion (BP) covering a lower end side (LES) of the main body portion {as shown in Fig. 4: ¶ [0028], wherein accumulator constitutes a gas-liquid separator}; an inlet inner pipe (8a) {as shown in Fig. 4: ¶ [0028]}; and a suction inner pipe (8b), the inlet inner pipe and the suction inner pipe being disposed in an interior (8C) of the sealed container, wherein the top portion comprises an inlet pipe connecting portion (IPC) continuing to the inlet inner pipe and constituting a connecting portion of inlet pipe (IP) through which a gas-liquid two-phase fluid (gas refrigerant) flows in, wherein the bottom portion comprises a suction pipe connecting portion (28C) continuing to the 
However, Toyoshima et al. ‘435 filed to disclose the limitations of wherein the liquid outlet pipe connecting portion is disposed at an apex portion of the bottom portion, which is a lowest downward position of the bottom portion and which is located at a radially central portion of the bottom portion, and wherein the suction inner pipe has a bend portion formed by bending part of the suction inner pipe, the bend portion allowing the suction inner pipe to be disposed in an upper portion of a central portion.
Uki et al. teach: the concept of the liquid outlet pipe connecting portion is disposed at an apex portion of the bottom portion, which is a lowest downward position of the bottom portion and which is located at a radially central portion of the bottom portion {as shown in Figs. 1, 3 and 4}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Toyoshima et al. ‘435 bottom portion in view of Uki et al., so as to include the liquid outlet pipe connecting portion is disposed at an apex portion of the bottom portion, which is a lowest downward position of the bottom portion and which is located at a radially central portion of the bottom portion, in order to facilitate adequate available pressure drop; and ensure that no gas escape with the liquid {Uki et al.– see section III and C}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Toyoshima et al. ‘435 in view of Uki et al. to obtain the invention as specified in claim 1.
McAllister et al. ‘478 teach: the concept of the wherein the suction inner pipe (18) has a bend portion (18B) formed by bending part of the suction inner pipe, the bend portion allowing the suction inner pipe to be disposed in an upper portion (26A) of a central portion (x-x) {as shown in annotated Fig. 5: ¶ [0043]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Toyoshima et al. ‘435 in view of McAllister et al. ‘478 to obtain the invention as specified in claim 1.

Regarding claim 2, the combination of Toyoshima et al. ‘435, Uki et al., and McAllister et al. ‘478 disclose and teach the gas-liquid separator according to claim 1, Toyoshima et al. ‘435 disclose wherein in the sealed container, an area defined from the top portion to a boundary surface (BS) situated a predetermined dimension away from the top portion constitutes a swirling area where the gas-liquid two-phase refrigerant flowing from the inlet pipe into the sealed container is made into a swirling current, causing the gas-liquid two-phase refrigerant to be separated into gas and liquid, and wherein the bend portion is disposed further downwards than the boundary surface{see annotated Fig. 4: wherein an imaginary surface situated a predetermined dimension away from the top portion in the interior of the accumulator constitute an area defined as down as a boundary surface or a swirling area}.

Regarding claims 3 and 4, the combination of Toyoshima et al. ‘435, Uki et al., and McAllister et al. ‘478 disclose and teach the gas-liquid separator according to claims 1 and 2, respectively, Toyoshima et al. ‘435 disclose an air conditioner comprising: an outdoor unit (100) comprising the gas-liquid separator (8), the inlet pipe and a compressor (1) according to claims 1 and 2, respectively; and an indoor unit (200) connected with the outdoor unit by way of a refrigerant piping (13/14), wherein the suction pipe connecting portion of the gas-liquid separator is connected with the compressor by way of the suction pipe (28) {as shown in annotated Fig. 1: ¶ [0023]}.  

Regarding claim 5, the combination of Toyoshima et al. ‘435, Uki et al., and McAllister et al. ‘478 disclose and teach the gas-liquid separator according to claim 2, Toyoshima et al. ‘435 as modified by McAllister et al. ‘478 further disclose the limitations of wherein the bend portion is disposed further downwards within the interior of the sealed container than the boundary surface {as shown in annotated Fig. 5: wherein portion (22) constitutes the bottom portion}.
  
Regarding claim 6, the combination of Toyoshima et al. ‘435, Uki et al., and McAllister et al. ‘478 disclose and teach the gas-liquid separator according to claim 1, Toyoshima et al. ‘435 as modified by McAllister et al. ‘478 further disclose the limitations of wherein a top portion (26A) of the suction inner pipe is disposed within the interior of the sealed container and along a center axis (x-x) of the main body portion of the sealed container {as shown in annotated Fig. 5: wherein portion (22) constitutes the bottom portion}.  

Regarding claim 7, the combination of Toyoshima et al. ‘435, Uki et al., and McAllister et al. ‘478 disclose and teach the gas-liquid separator according to claim 6, Toyoshima et al. ‘435 as modified by McAllister et al. ‘478 further disclose the limitations of wherein a bottom portion of the suction inner pipe is disposed within the interior of the sealed container and offset from the center axis of the main body portion of the sealed container {as shown in annotated Fig. 5: wherein portion (22) constitutes the bottom portion}.  

Regarding claim 8, the combination of Toyoshima et al. ‘435, Uki et al., and McAllister et al. ‘478 disclose and teach the gas-liquid separator according to claim 7, Toyoshima et al. ‘435 as modified by McAllister et al. ‘478 further disclose the limitations of wherein the bend portion is provided between the top portion and the bottom portion of the suction inner pipe {as shown in annotated Fig. 5}.  

Regarding claim 9, the combination of Toyoshima et al. ‘435, Uki et al., and McAllister et al. ‘478 disclose and teach the gas-liquid separator according to claim 1, Toyoshima et al. ‘435 as modified by McAllister et al. ‘478 further disclose the limitations of wherein the bend portion of the suction inner pipe is disposed completely within the interior of the sealed container and 

Regarding claim 10, the combination of Toyoshima et al. ‘435, Uki et al., and McAllister et al. ‘478 disclose and teach the gas-liquid separator according to claim 1, Toyoshima et al. ‘435 as modified by Uki et al., further disclose the limitations of wherein the bottom portion is formed as a dome shape projecting downwards, and the apex portion of the bottom portion is the lowest downward position of the dome- shaped bottom portion {as shown in Figs. 1, 3 and 4}.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoshima et al. ‘435, in view McAllister et al. ‘478.

Regarding claim 11, Toyoshima et al. ‘435 disclose a gas-liquid separator (8) comprising: a sealed container formed by a main body portion (MB) having a cylindrical shape, a top portion (TP) covering an upper end side (UES) of the main body portion, and a bottom portion (BP) covering a lower end side (LES) of the main body portion {as shown in Fig. 4: ¶ [0028], wherein accumulator constitutes a gas-liquid separator}; an inlet inner pipe (8a) {as shown in Fig. 4: ¶ [0028]}; and a suction inner pipe (8b), the inlet inner pipe and the suction inner pipe being disposed in an interior (8C) of the sealed container, wherein the top portion comprises an inlet pipe connecting portion (IPC) continuing to the inlet inner pipe and constituting a connecting portion of an inlet pipe (IP) through which a gas-liquid two-phase fluid (gas refrigerant) flows in, wherein the bottom portion comprises a suction pipe connecting portion (28C) continuing to the suction inner pipe and from which a gas of the gas-liquid two-phase -5-Patent Application No. 16/466,210 Reply to Non-Final Office Action of April 9, 2021 fluid flows out, and a liquid outlet pipe connecting portion (24X) from which a liquid of the gas-liquid two-phase fluid flows out, wherein the liquid outlet pipe connecting portion is disposed at a radially central portion of the bottom portion, and the suction pipe connecting portion is disposed at any other location than the central portion {as shown in annotated Fig. 4: ¶¶ [0028-0029]}. 
 However, Toyoshima et al. ‘435 fail to disclose the limitations of wherein the suction inner pipe has a bend portion formed by bending part of the suction inner pipe, and the bend portion is disposed along the central portion from the inlet, which is an opening at the upper end 
McAllister et al. ‘478 teach: the concept of the wherein the suction inner pipe (18) has a bend portion (18B) formed by bending part of the suction inner pipe {as shown in annotated Fig. 5: ¶ [0042]}, and the bend portion is disposed along the central portion from the inlet, which is an opening (36A) at the upper end of the suction inner pipe {as shown in annotated Fig. 5},
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Toyoshima et al. ‘435 suction inner pipe by the suction inner pipe of McAllister et al. ‘478 so as to include the suction inner pipe having a bend portion formed by bending part of the suction inner pipe, and the bend portion is disposed along the central portion from the inlet, which is an opening at the upper end of the suction inner pipe, to below a swirling area in the body portion where the gas-liquid separation by the swirling current due to the gas-liquid two-phase fluid flowing in a circumferential direction along the inner wall surface of the body, which has flowed into the body portion from the outlet provided at the lower end of the suction inner pipe, is sufficiently performed, in order to facilitate flexibility in attaching exterior components on the ends of the accumulator {McAllister et al. ‘478 – ¶ [0043]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Toyoshima et al. ‘435 in view of McAllister et al. ‘478 to obtain the invention as specified in claim 11.
 

Regarding claim 12, Toyoshima et al. ‘435 disclose a gas-liquid separator (8) comprising: a sealed container formed by a main body portion (MB) having a cylindrical shape, a top portion (TP) covering an upper end side (UES) of the main body portion, and a bottom portion (BP) covering a lower end side (LES) of the main body portion {as shown in Fig. 4: ¶ [0028], wherein accumulator constitutes a gas-liquid separator}; an inlet inner pipe (8a) {as shown in Fig. 4: ¶ 
However, Toyoshima et al. ‘435 fail to disclose the limitations of wherein the suction inner pipe has a bend portion formed by bending part of the suction inner pipe, the bend portion allowing the suction inner pipe to be disposed in an upper portion of a central portion.
McAllister et al. ‘478 teach: the concept of the suction inner pipe (18) has a bend portion (18B) formed by bending part of the suction inner pipe, the bend portion allowing the suction inner pipe to be disposed in an upper portion (26A) of a central portion(x-x) {as shown in annotated Fig. 5: ¶ [0043]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Toyoshima et al. ‘435 suction inner pipe by the suction inner pipe of McAllister et al. ‘478 so as to include the suction inner pipe has a bend portion formed by bending part of the suction inner pipe, the bend portion allowing the suction inner pipe to be disposed in an upper portion of a central portion, in order to facilitate flexibility in attaching exterior components on the ends of the accumulator {McAllister et al. ‘478 – ¶ [0043]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Toyoshima et al. ‘435 in view of McAllister et al. ‘478 to obtain the invention as specified in claim 12.


Response to Arguments
3.         Applicant’s arguments see Remarks, filed 07/09/2021, with respect to the rejection of claims 1-9 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Uki et al., as detailed above.

Conclusion
4.       Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
            A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
07/15/2021








    PNG
    media_image1.png
    1036
    936
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    894
    875
    media_image2.png
    Greyscale